The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
The verdict of the jury, which follows the indictment and the charge of the court, finds appellant guilty of possessing intoxicating liquor for the purpose of sale. The judgment and sentence recite that appellant is guilty of transporting intoxicating liquor. The judgment and sentence are reformed to show that appellant has been adjudged to be guilty of possessing intoxicating liquor for the purpose of sale.
As reformed, the judgment is affirmed.
Reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 273